DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.
Applicant’s election without traverse of Group I drawn to claims 1-20 in the reply filed on 1/5/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0039392 A1 to Kim et al.
claim 1, Kim discloses a method for determining a state of a paper material indicative of a touch input on the paper material, the method comprising:
receiving data comprising one or more values of features representing physical properties of a paper material (Fig. 1, 2 and 16, paragraphs 0066 and 0238-0240, where sensor module (240, 1620) measures the physical quantities of electronic device (101, 201));
generating, by a first pair of electrodes at a first location in a conductive material that is electrically connected with the paper material, an electric field in the conductive material, the paper material being configured to shunt current from the conductive material when the paper material is touched (Fig. 5, paragraphs 0099-0104, where in steps (510, 520) a first touch location is determined);
generating measurement data by measuring, by one or more second pairs of electrodes, the electric field in the conductive material at one or more second locations in the conductive material (Fig. 5, paragraphs 0105-110, where in steps (530, 540) a second touch location is determined);
generating, based on the measurement data, an approximation of the electric field in the conductive material;
selecting a classifier based on the one or more values of the features representing the physical properties of the paper material and the approximation of the electric field in the conductive material (Fig. 5, paragraphs 0111-0119, where the approximation of the electric field between the touch locations and the classification of the touches are determined in steps (560, 565)); and

As to claim 2, Kim discloses the method, wherein the state of the paper material indicative of the touch input on the paper material is determined to be either touched or not touched (Fig. 5, paragraphs 0118-0120, where in steps (570, 565, 580) it is determined if the material is touched or not touched).
As to claim 3, Kim discloses the method, wherein the method further comprises: in response to determining that the state of the paper material is touched, determining the location of the touch input on the paper material (Fig. 5, paragraphs 0118-0120, where in steps (560, 565, 570) the touch location is determined).
As to claim 4, Kim discloses the method, wherein the classifier comprises a first classifier configured for determining the state of the paper material as touched or not touched, and wherein the classifier comprises a second classifier for determining the location of the touch input on the paper material, the first classifier being different from the second 27WO 2019/191126PCT/US2019/024112classifier (Fig. 5, paragraphs 0118-0120, where the first classification occurs in steps (570, 580) and the second classification occurs in steps (560, 565, 570)).
As to claim 5, Kim discloses the method, wherein determining the location of the paper material that is touched includes a tracking of a continuous touch on the paper material (Fig. 5, paragraphs 0105-0118, where in steps (530, 535, 537, 550) a continuous touch is determined).
As to claim 6, Kim discloses the method, wherein determining the location of the touch input on the paper material comprises determining a location of a disturbance in 
As to claim 7, Kim discloses the method, wherein the disturbance in the electric field is caused by an electric current that is shunted at the location of the disturbance (Fig. 16, paragraphs 0240-0245, where touch sensor (1620) has several electrodes and a touch location is detected when two or more of them are shunted).
As to claim 8, Kim discloses the method, wherein the electric current is shunted by a user's touch (Fig. 16, paragraph 0239, where a user’s touch is applied as shown).
As to claim 9, Kim discloses the method, wherein the electric current is shunted by a writing instrument (Fig. 16, paragraph 0239, where a stylus pen may be used).
As to claim 10, Kim discloses the method, further comprising: determining the baseline electric field of the conductive material by obtaining the measurement data when the paper material is not being touched (Fig. 1, 2 and 5, paragraph 0121, where the processor (120, 210) determines the default state of the display device).
As to claim 11, Kim discloses the method, further comprising:
in response to generating the measurement data, selecting one of the one or more second pairs of electrodes for generating another electric field in the conductive material (Fig. 5, paragraphs 0107-0110, where a second touch location is determined in step (540));

combining the measurement data with the additional measurement data to generate cross-sectional measurement data;
wherein the approximation of the electric field is based on the cross-sectional 28WO 2019/191126PCT/US2019/024112 measurement data (Fig. 5, paragraphs 0118-0120, where the measured data from both touch locations is combined to determine an approximation of the electric field in steps (560, 565, 570, 580)).
As to claim 19, Kim discloses the method, further comprising: determining, based on applying the classifier, that two or more regions of the paper material are simultaneously being touched (Fig. 18, paragraph 0273, where processor (1860) determines the number of locations at which touches with pressure are simultaneously detected).
As to claim 20, Kim discloses the method, wherein a physical property of the paper material comprise one or more of a resistivity, a thickness, a material type, a shape, and a size (Fig. 6, paragraphs 0126-0128, where the size of the object recognition area is determined in steps (630, 640)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0039392 A1 to Kim et al. in view of U.S. Patent Pub. No. 2012/0075226 A1 to Andoh.
As to claim 12, Kim is deficient in disclosing the method, wherein the data comprising the one or more values of features representing physical properties of the paper material comprises a finite element model (FEM) of the paper material.
However, Andoh discloses the method, wherein the data comprising the one or more values of features representing physical properties of the paper material comprises a finite element model (FEM) of the paper material (Fig. 1-7, paragraphs 0065-0073, where a finite element model is used to determine physical properties of touch panel (1)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the method of determining a state of a paper material indicative of a touch input on the paper material as taught by Kim by including using a finite Andoh.  The suggestion/motivation would have been in order to determine voltages generated at various positions on the touch panel based on the pressure applied (Andoh, paragraph 0067).
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0039392 A1 to Kim et al. in view of U.S. Patent Pub. No. 2009/0153519 A1 to Suarez Rovere.
As to claim 13, Kim is deficient in disclosing the method, wherein generating the measurement data comprises a tomographic reconstruction of the electric field throughout the conductive material.
However, Suarez Rovere discloses the method, wherein generating the measurement data comprises a tomographic reconstruction of the electric field throughout the conductive material (Fig. 1A-1C and 3, paragraphs 0044-0049, where the tomograph (30) provides tomographic reconstruction of the electric field throughout panel (10)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the method of determining a state of a paper material indicative of a touch input on the paper material as taught by Kim by including measurement data comprising a tomographic reconstruction of the electric field throughout the conductive material as taught by Suarez Rovere.  The suggestion/motivation would have been in order to use the tomographic reconstruction in order to determine a touch location (Suarez Rovere, Abstract).
claim 18, Kim is deficient in disclosing the method, further comprising: multiplexing the first pair of electrodes and the one or more second pairs of 29WO 2019/191126PCT/US2019/024112 electrodes between a current generating state and a voltage measuring state.
However, Suarez Rovere discloses the method, further comprising: multiplexing the first pair of electrodes and the one or more second pairs of 29WO 2019/191126PCT/US2019/024112 electrodes between a current generating state and a voltage measuring state (Fig. 1A-1C, paragraph 0051, where the signal sampler (64) which samples signals from detector (32) and is a multiplexer).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified generating an electric field from a first and a second pair of electrodes as taught by Kim by including multiplexing the first and second pair of electrodes as taught by Suarez Rovere.  The suggestion/motivation would have been in order to use multiplexing to adequately discriminate different touch patterns (Suarez Rovere, paragraph 0083).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0039392 A1 to Kim et al. in view of U.S. Patent Pub. No. 2018/0181245 A1 to Beck et al.
As to claim 15, Kim is deficient in disclosing the method, wherein applying the classifier comprises executing a neural network to perform operations comprising:
generating feature inputs each comprising a sample of the measurement data;
generating weights data based on the data comprising the one or more values of the features representing physical properties of the paper material;

applying the classifier to the output data.
However, Beck discloses the method, wherein applying the classifier comprises executing a neural network to perform operations comprising:
generating feature inputs each comprising a sample of the measurement data (Fig. 2 and 5, paragraph 0048, where touch display capacitive grid map(s) (206A), active stylus input (206B) and touchpad capacitive grid map(s) (206C) generate inputs);
generating weights data based on the data comprising the one or more values of the features representing physical properties of the paper material (Fig. 2 and 5, paragraphs 0048-0049, where the top-level classifier (502) generates weighted data from the inputs);
combining, at each stage of the neural network, each of the feature inputs with the weights data to generate output data (Fig. 2 and 5, paragraph 0055, where the second-level classifier (506) combines the features of the inputs to generate output data); and
applying the classifier to the output data (Fig. 2 and 5, paragraphs 0055-0061, where classifiers (506, 508, 510) apply classifications to the output data).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the method of determining a state of a paper material indicative of a touch input on the paper material as taught by Kim by including applying a classifier comprising executing a neural network as taught by Beck.  The suggestion/motivation 
As to claim 16, Kim is deficient in disclosing the method, further comprising executing a support vector machine, wherein one or more features of the support vector machine comprise the measurement data.
However, Beck discloses the method, further comprising executing a support vector machine, wherein one or more features of the support vector machine comprise the measurement data (Fig. 2, paragraph 0047, where the analysis tool (210) uses support vector machines).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the method of determining a state of a paper material indicative of a touch input on the paper material as taught by Kim by including executing a support vector machine as taught by Beck.  The suggestion/motivation would have been in order to analyze the data by using a machine-learning approach (Beck, paragraph 0047).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0039392 A1 to Kim et al. in view of U.S. Patent Pub. No. 2009/0135161 A1 to Endo.
As to claim 17, Kim is deficient in disclosing the method, wherein the conductive material comprises a surface coat material having a resistivity between 500 and 500M
However, Endo discloses the method, wherein the conductive material comprises a surface coat material having a resistivity between 500 and 500M(Fig. 1A and 1B, .
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified a paper material indicative of a touch input on the paper material as taught by Kim by including a conductive material comprising a surface coat material having a resistivity between 500 and 500M as taught by Endo.  The suggestion/motivation would have been in order for the coating material to have a resistivity such that it does not impair input responsiveness (Endo, paragraph 0054).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “applying a first regression model for a first dimension of the paper material and applying a second regression model for a second dimension of the paper material”, in combination with the other limitations set forth in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627